Exhibit 99.1 SXC HEALTH SOLUTIONS ANNOUNCES RECORD THIRD QUARTER FINANCIAL RESULTS - Following strong quarterly results, SXC increases guidance for fiscal 2009 - Lisle, Illinois, November 5, 2009 - SXC Health Solutions Corp. (“SXC” or the “Company”) (NASDAQ: SXCI, TSX: SXC), announces its financial results for the three- and nine-month periods ended September 30, 2009.Financial references are in U.S. dollars unless otherwise indicated. Q3 2009 Highlights • Revenue was $383.5 million compared to $318.1 million in Q3 fiscal 2008 • Gross profit was $47.7 million compared to $34.9 million in Q3 fiscal 2008 • Adjusted EBITDA¹ was $24.3 million compared to $11.9 million in Q3 fiscal 2008 • GAAP net income increased to $11.2 million, or $0.43 per share (fully-diluted), compared to $3.5 million, or $0.15 per share (fully-diluted), in Q3 fiscal 2008 • Non-GAAP adjusted earnings per share¹ (diluted), which excludes the NMHC transaction-related amortization, was $0.47 compared to $0.24 in Q3 fiscal 2008 • Cash from operations was $17.9 million compared to $3.3 million in Q3 fiscal 2008 • Adjusted prescription claim volume1 for the PBM segment was 9.9 million compared to 8.9 million in Q3 fiscal 2008 • Gross margin per adjusted prescription for the PBM segment was $3.67 compared to $2.77 in Q3 fiscal 2008 • Mail order penetration increased to 9.5% compared to 8% in Q3 fiscal 2008 • Transaction processing volume for the HCIT segment was 92.0 million in Q3 fiscal 2009 compared to 103.3 million in Q3 fiscal 2008 • Awarded a contract with the Ohio Bureau of Workers' Compensation, the largest workers compensation organization in the U.S. • Awarded a PBM services contract with Presbyterian Health Plan valued at $150 million annually • Renewed a multi-year PBM contract with the Employer-Union Health Benefits Trust Fund of Hawaii • Entered into a strategic relationship with Allscripts Misys to enhance the e-prescribing options available to SXC’s clients • Completed a public offering of 5,175,000 common shares at a price of $41.50 per share for net proceeds of approximately $204.1 million • Subsequent to quarter-end, announced a PBM contract with Spectral Solutions valued at $50 million annually “Solid execution on our growth strategies combined with sound fundamentals in our markets led to another strong quarter and an increase to our key guidance targets,” said Mark Thierer, President and CEO of SXC. “In addition to new customer wins, we are driving both top-line and bottom-line growth by increasing the mail-order penetration in our customer base and converting a number of Health Care IT clients to a broader platform of our PBM services. With future growth in mind, we completed a successful $204 million financing in the quarter that was oversubscribed by investors. The proceeds provide us with the resources to explore acquisition opportunities and to pursue the growing sales pipeline with prospective and existing clients.” 1 Financial Review
